Perry C.P. No. 22043. This canse is pending before the court upon the granting of a motion for reconsideration. In its order on motion for reconsideration entered November 16, 2001, this court ordered that the master commissioner appointed to conduct settlement conferences in this matter shall report to the court regarding progress toward settlement no later than fifteen days from the first settlement conference. The court further prescribed that the master commissioner shall issue a final report to the court within six weeks from the filing of the initial progress report, unless the master commissioner requests and receives additional time to file the final report. The reports to the court are not to include substantive matters.
IT IS ORDERED by the court, sua sponte, that the reports by the master commissioner, and any request for additional time, may be in the form of a letter to the Justices of the Supreme Court and shall be filed with the Clerk of this court. Unless otherwise ordered by the court, the Rules of Practice of the Supreme Court shall not apply to the filings by the master commissioner.
IT IS FURTHER ORDERED by the court that, in lieu of service under S.Ct.Prac.R. XIV, the Clerk shall provide sendee of the documents filed by the master commissioner to counsel for the parties.